DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this regular application filed on 11/06/19
Specification
The disclosure is objected to because of the following informalities: Please add the section for “Cross-Reference to Related Applications”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winzinger et al. (US 2016/0053777 A1).
Regarding claims 1-3 and 13-15, Winzinger et al. discloses a machine and a method [0002] for aseptic filling, comprising:
a pre-heating sterilizing portion [0071-0085] that sterilizes a preform, a heating portion (Fig.1:107) that heats the sterilized preform, a molding and filling portion (Fig.1:106) that fills the heated preform with a sterilized content under high pressure, thereby molding the preform into a bottle and at the same time filling the preform with the content, and a sealing portion that seals (Fig.3:330) the bottle filled with the content,
wherein the pre-heating sterilizing portion [0071-0085], the heating portion, the molding and filling portion and the sealing portion are each shielded by a chamber [0071-0085], a sterilizing apparatus and an aseptic air supplying apparatus are provided, and of a pre-heating sterilizing portion chamber that shields the pre-heating sterilizing portion, a heating portion chamber that shields the heating portion, a molding and filling portion chamber that shields the molding and filling portion and a sealing portion chamber that shields the sealing portion, the sterilizing apparatus sterilizes an interior and an inner surface of at least the molding and filling portion chamber and the sealing portion chamber, and the aseptic air supplying apparatus supplies aseptic air into at least the molding and filling portion chamber and the sealing portion chamber;
a heating portion [0071-0085] that heats a preform, a post-heating sterilizing portion that sterilizes the heated preform, a molding and filling portion that fills the sterilized preform with a sterilized content under high pressure, thereby molding the preform into a bottle, and a sealing portion that seals the bottle filled with the content,
wherein the post-heating sterilizing portion, the molding and filling portion and the sealing portion are each shielded by a chamber [0071-0085], a sterilizing apparatus and an , aseptic air supplying apparatus are provided, and of a post-heating sterilizing portion chamber that shields the post-heating sterilizing portion, a molding and filling portion chamber that shields the molding and filling portion and a sealing portion chamber that shields the sealing portion, the sterilizing apparatus sterilizes an interior and an inner surface of at least the molding and filling portion chamber and the sealing portion chamber [0059], and the aseptic air supplying apparatus supplies aseptic air into at least the molding and filling portion chamber and the sealing portion chamber;
a pre-heating sterilizing portion that sterilizes a preform [0071-0085], a heating portion that heats the sterilized preform, a post-heating sterilizing portion that sterilizes the heated preform, a molding and filling portion that fills the heated preform with a sterilized content under high pressure, thereby molding the preform into a bottle and at the same time filling the preform with the content, and a sealing portion that seals the bottle filled with the content, 
wherein the pre-heating sterilizing portion, the heating portion, the post-heating sterilizing portion, the molding and filling portion and the sealing portion are each shielded by a chamber [0071-0085], a sterilizing apparatus and an aseptic air supplying apparatus are provided, and of a pre-heating sterilizing portion chamber that shields the pre- heating sterilizing portion, a heating portion chamber that shields the heating portion, a post-heating sterilizing portion chamber that shields the post-heating sterilizing portion, a molding and filling portion chamber that shields the molding and filling portion and a sealing portion chamber that shields the sealing portion, the sterilizing apparatus sterilizes an interior and an inner surface of at least the molding and filling portion chamber and the sealing portion chamber, and the aseptic air supplying apparatus supplies aseptic air into at least the molding and filling portion chamber and the sealing portion chamber [0059];
a pre-heating sterilization step [0071-0085] of sterilizing a preform, a heating step of heating the sterilized preform, a molding and filling step of filling the heated preform with a sterilized content under high pressure, thereby molding the preform into a bottle and at the same time filling the preform with the content, and a sealing step of sealing the bottle filled with the content, 
wherein an interior and an inner surface of at least a chamber that shields from outside a portion in which the molding and filling step is performed and a chamber that shields from outside a portion [0071-0085] in which the sealing step is performed are sterilized, aseptic air is supplied into the chambers, an aseptic condition is maintained in the chambers, and at least the molding and filling step and the sealing step are performed in the respective chambers in which the aseptic condition is maintained;
a heating step of heating a preform, a post-heating sterilization step of sterilizing the heated preform, a molding and filling step of filling the sterilized preform with a sterilized content under high pressure [0071-0085], thereby molding the preform into a bottle and at the same time filling the bottle with the content, and a sealing step of sealing the bottle filled with the content, 
wherein an interior and an inner surface of a chamber that shields from outside a portion in which the molding and filling step is performed [0071-0085] and a chamber that shields from outside a portion in which the sealing step is performed are sterilized, aseptic air [0059] is supplied into the chambers, an aseptic condition is maintained in the chambers, and the molding and filling step and the sealing step are performed in the respective chambers in which the aseptic condition is maintained;
a pre-heating sterilization step [0071-0085] of sterilizing a preform, a heating step of heating the preform, a post-heating sterilizing step of sterilizing the heated preform, a molding and filling step of filling the sterilized preform with a sterilized content under high pressure [0071-0085], thereby molding the preform into a bottle and at the same time filling the preform with the content, and a sealing step [0085]of sealing the bottle filled with the content, 
wherein an interior and an inner surface of a chamber that shields from outside a portion in which the molding and filling step is performed and a chamber that shields from outside a portion in which the sealing step is performed are sterilized, aseptic air is supplied into the chambers, an aseptic condition is maintained in the chambers [0071-0085], and the molding and filling step and the sealing step are performed in the respective chambers in which the aseptic condition is maintained.
Regarding claim 4, Winzinger et al. discloses a cleaning apparatus [0059] is provided which cleans the interior of the molding and filling portion chamber and the sealing portion chamber.
Regarding claim 5, Winzinger et al. discloses that the molding and filling portion chamber includes a movable portion that holds the molding and filling portion [0071-0085] and a fixed portion that shields the molding and filling portion from an outside air.
Regarding claim 6, Winzinger et al. discloses a sterilizing device for the preform in the pre-heating sterilizing portion is configured to do any one or more of contact of the preform with a sterilizer, irradiation of the preform with an electron beam, irradiation of the preform with light | containing ultraviolet radiation, contact of the preform with hot water, and contact of the preform with overheated vapor [0071-0085].
Regarding claim 7, Winzinger et al. discloses a sterilizing device for the preform in the post-heating sterilizing portion is configured to do any one or more of contact of the preform with a gas or mist of a sterilizer or a mixture thereof, irradiation of the preform with an electron beam, irradiation of the preform with light containing ultraviolet radiation, and contact of the preform with overheated vapor [0071-0085].
Regarding claim 8, Winzinger et al. discloses that the molding and filling portion includes at least a mold, a blow nozzle, an extension rod, a valve block and a pressure apparatus [0071-0085] that pressurizes the content.
Regarding claim 9, Winzinger et al. discloses that the pressure apparatus is a high-pressure plunger pump [0071-0085].
Regarding claim 10, Winzinger et al. discloses a cup-shaped closure apparatus that receives a substance discharged from the blow nozzle is provided [0071-0085].
Regarding claim 11, Winzinger et al. discloses an extension rod shielding chamber [0071-0085] that shields the extension rod is provided.
Regarding claim 12, Winzinger et al. discloses an extension rod driving apparatus is provided which drives the extension rod [0071-0085] to a position where the extension rod is not inserted in the blow nozzle.
Regarding claim 16, Winzinger et al. discloses that before the interior and the inner surface of the chambers in which the molding and filling step and the sealing step are performed are sterilized [0059], the interior and the inner surface of the chambers are cleaned.
Regarding claim 17, Winzinger et al. discloses that the pre-heating sterilization step is achieved by any one or more of contact of the preform with a sterilizer, irradiation of the preform with an electron beam, irradiation of the preform with light containing ultraviolet radiation, contact of the preform with hot water, and contact of the preform with overheated vapor [0071-0085].
Regarding claim 18, Winzinger et al. discloses that the post-heating sterilization step is achieved by any one or more of contact of the preform with a gas or mist of a sterilizer or a mixture thereof, irradiation of the preform with an electron beam, irradiation of the preform with light containing ultraviolet radiation, and contact of the preform with overheated vapor [0071-0085].
Regarding claim 19, Winzinger et al. discloses the molding and filling step includes [0071-0085] connecting a blow nozzle to a top of a mouth portion of the sterilized and heated preform, closing a mold, expanding the preform in a lengthwise direction with an extension rod and then introducing the content pressurized into the preform under the control of a valve block, expanding the preform in a crosswise direction to mold the preform into the bottle having a shape of the mold, and at the same time filling [0071-0085] the preform with the content to close to a lower end of the mouth portion of the preform.
Regarding claim 20, Winzinger et al. discloses [0071-0085] a discharge port of the blow nozzle is closed by a cup-shaped closure apparatus (Fig.2:110), and a discharged substance is received by the cup-shaped closure apparatus and circulated, thereby cleaning and sterilizing an interior of piping for the content.
Regarding claim 21, Winzinger et al. discloses that the interior of the chamber in which the molding and filling step is performed is sterilized [0059] in a state where the extension rod is not inserted in the blow nozzle.
Regarding claim 22, Winzinger et al. discloses that the interior of the chamber in which the molding and filling step is performed is cleaned [0059] in a state where the extension rod is not inserted in the blow nozzle.
Regarding claim 23, Winzinger et al. discloses that the interior of the chamber in which the molding and filling step is performed is sterilized with [0051] a gas or mist of hydrogen peroxide or a mixture thereof in a state where a temperature of an outer surface of the blow nozzle is 
equal to or higher than 60°C as a result of a flow path in the blow nozzle being cleaned or sterilized.
Regarding claim 24, Winzinger et al. discloses an inner surface of the mold is cleaned in a state where the mold is open while the mold is being rotated at a speed equal to or lower than 60 rpm [0071-0085].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798